UNITED STATES SECURITIESAND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENTCOMPANY Investment Company Actfile number 811-09917 SENTINEL VARIABLE PRODUCTS TRUST (Exact name of registrant as specified in charter) ONE NATIONAL LIFE DRIVE MONTPELIER, VT 05604 (Address of principal executive offices)(Zip code) SENTINEL ADMINISTRATIVE SERVICES, INC. ONE NATIONAL LIFE DRIVE MONTPELIER,VT 05604 (Name and address of agent for service) (802)229-3113 (Registrant's telephone number, including area code) Date of fiscal year end: 12/31/13 Date of reporting period: 03/31/13 ITEM 1. Schedule of Investments (follows) Sentinel Variable Products Balanced Fund (Unaudited) Fund Profile at March 31, 2013 Portfolio Weightings Asset Category Percent of Net Assets Domestic Common Stocks 68.5 % U.S. Government Obligations 20.8 % U.S. Treasury Obligations 3.1 % Foreign Stocks & ADR's 2.3 % Cash and Other 5.3 % Top 10 Equity Holdings* Top 10 Fixed Income Holdings* Maturity Percent of Description Percent of Net Assets Description Coupon Date Net Assets United Technologies Corp. 2.1 % FNR 10-155 PC 4.00 % 02/25/40 7.3 % Int'l. Business Machines Corp. 1.8 % FHLMC C03764 3.50 % 02/01/42 4.6 % ExxonMobil Corp. 1.8 % GNMA II MA0852 3.50 % 03/20/43 3.5 % American Express Co. 1.5 % FHLMC G08505 3.00 % 09/01/42 3.3 % Pfizer, Inc. 1.4 % U.S. Treasury Bond 2.75 % 11/15/42 3.1 % Chevron Corp. 1.4 % FGLMC A79255 5.00 % 11/01/37 2.1 % Honeywell Int'l., Inc. 1.2 % Total of Net Assets % Schlumberger Ltd. 1.2 % Canadian National Railway Co. 1.2 % Chubb Corp. 1.1 % Total of Net Assets % Average Effective Duration (for all Fixed Income Holdings) 3.6 years** *"Top 10 Equity Holdings" and "Top 10 Fixed Income Holdings" excludes any short-term investments and money market funds. Portfolio composition and holdings are subject to change. More complete holdings follow. **The average effective duration considers the call and put date of a security and the pre-payment risk of mortgage-backed bonds to measure the sensitivity of the Fund's price due to changes in interest rates. Investment in Securities at March 31, 2013 (Unaudited) Principal Principal Amount Value Amount Value Value (M$ ) (Note 2) (M$ ) (Note 2) Shares (Note 2) U.S. Government Obligations 20.8% Government National Mortgage McDonald's Corp. 1,000 $ 99,690 U.S. Government Agency Corporation 3.5% Nike, Inc. 1,000 59,010 Obligations 20.8% Mortgage-Backed Securities: Omnicom Group, Inc. 2,500 147,250 Federal Home Loan Mortgage 30-Year: Time Warner Cable, Inc. 1,000 96,060 Corporation 10.0% GNMA II MA0852 Time Warner, Inc. 2,000 115,240 Mortgage-Backed Securities: 3.5%, 03/20/43 500 M $ Total U.S. Government Obligations TJX Cos., Inc. 2,500 116,875 30-Year: (Cost $3,156,126) FGLMC A79255 5%, 11/01/37 300 M $ 323,397 U.S. Treasury Obligations 3.1% Consumer Staples 6.2% FHLMC C03764 U.S. Treasury Bond Altria Group, Inc. 2,000 68,780 3.5%, 02/01/42 672 M 711,997 2.75%, 11/15/42 CVS Caremark Corp. 1,500 82,485 (Cost $465,605) 500 M 463,516 FHLMC G08505 Kellogg Co. 2,500 161,075 3%, 09/01/42 488 M 501,785 Kraft Foods Group, Inc. 833 42,924 Value Total Federal Home Loan Mortgage Shares (Note 2) PepsiCo, Inc. 2,000 158,220 Corporation Federal National Mortgage Domestic Common Stocks 68.5% Philip Morris Int'l., Inc. 1,500 139,065 Association 7.3% Consumer Discretionary 5.5% Procter & Gamble Co. 2,000 154,120 Collateralized Mortgage Obligations: Comcast Corp. 3,000 118,860 Wal-Mart Stores, Inc. 1,800 134,694 FNR 10-155 PC Gap, Inc. 2,500 88,500 4%, 02/25/40 1,000 M Energy 7.8% Chevron Corp. 1,800 213,876 The accompanying notes are an integral part of the financial statements. Sentinel Variable Products Balanced Fund (Unaudited) Value Value Value Shares (Note 2) Shares (Note 2) Shares (Note 2) EOG Resources, Inc. 1,000 $ 128,070 Honeywell Int'l., Inc. 2,500 $ 188,375 Mexico 0.5% ExxonMobil Corp. 3,000 270,330 L-3 Communications America Movil SA de CV Marathon Oil Corp. 2,500 84,300 Holdings, Inc. 1,000 80,920 ADR 4,000 $ 83,840 Northrop Grumman Corp. 1,700 119,255 Total Foreign Stocks & ADR's McDermott Int'l., Inc.* 3,000 32,970 Tyco Int'l. Ltd. 1,500 48,000 (Cost $236,016) Noble Energy, Inc. 1,500 173,490 Institutional Money Market Funds 4.3% Schlumberger Ltd. 2,500 187,225 Union Pacific Corp. 1,000 142,410 State Street Institutional US Transocean Ltd.* 1,000 51,960 United Technologies Corp. 3,500 327,005 Government Money Market Fund Weatherford Int'l. Ltd.* 4,600 55,844 (Cost $659,738) 659,738 Information Technology 12.0% Total Investments 99.0% (Cost $10,890,546)† Financials 11.2% Accenture PLC 1,500 113,955 ACE Ltd. 1,500 133,455 Activision Blizzard, Inc. 5,300 77,221 Other Assets in Excess of American Express Co. 3,500 236,110 Broadcom Corp. 3,000 104,010 Liabilities 1.0% Bank of America Corp. 5,000 60,900 Check Point Software Technologies Ltd.* 2,000 93,980 Net Assets 100.0% $ 15,291,329 Bank of New York Mellon Corp. 3,800 106,362 Cisco Systems, Inc. 6,000 125,460 Chubb Corp. 2,000 175,060 Dell, Inc. 5,000 71,650 * Non-income producing. Goldman Sachs Group, Inc. 1,100 161,865 EMC Corp.* 5,000 119,450 Intel Corp. 3,500 76,475 † Cost for federal income tax purposes is $10,890,546. JPMorgan Chase & Co. 2,500 118,650 At March 31, 2013 unrealized appreciation for federal McGraw-Hill Cos., Inc. 1,500 78,120 income tax purposes aggregated $4,241,912 of which Int'l. Business Machines Corp. 1,300 277,290 $4,532,681 related to appreciated securities and MetLife, Inc. 2,000 76,040 KLA-Tencor Corp. 3,000 158,220 $290,769 related to depreciated securities. Morgan Stanley 2,500 54,950 Microsoft Corp. 6,000 171,660 ADR - American Depositary Receipt PNC Financial Services Group, Inc. 1,000 66,500 NetApp, Inc.* 3,000 102,480 The Travelers Cos., Inc. 2,000 168,380 Seagate Technology PLC 1,400 51,184 US Bancorp 4,300 145,899 Texas Instruments, Inc. 4,000 141,920 Wells Fargo & Co. 3,500 129,465 Visa, Inc. 700 118,888 Western Union Co. 2,500 37,600 Health Care 9.6% Amgen, Inc. 1,000 102,510 Materials 2.4% Becton Dickinson & Co. 1,000 95,610 EI Du Pont de Nemours & Co. 2,500 122,900 Bristol-Myers Squibb Co. 3,500 144,165 Covidien PLC 2,000 135,680 Freeport-McMoRan Copper & Gold, Inc. 4,000 132,400 Eli Lilly & Co. 2,000 113,580 Praxair, Inc. 1,000 111,540 Gilead Sciences, Inc.* 1,400 68,502 Johnson & Johnson 1,500 122,295 Telecommunication Services 2.3% Medtronic, Inc. 1,600 75,136 AT&T, Inc. 2,000 73,380 Merck & Co., Inc. 3,500 154,805 Pfizer, Inc. 7,500 216,450 Rogers Communications, Inc. 2,500 127,650 Stryker Corp. 1,000 65,240 Verizon Communications, Inc. 3,000 147,450 UnitedHealth Group, Inc. 1,000 57,210 Zimmer Holdings, Inc. 1,500 112,830 Utilities 0.4% Entergy Corp. 1,000 Industrials 11.1% Total Domestic Common Stocks ADT Corp. 750 36,705 (Cost $6,373,061) Boeing Co. 2,000 171,700 Foreign Stocks & ADR's 2.3% Canadian National Railway Australia 0.7% Co. 1,800 180,540 BHP Billiton Ltd. ADR 1,500 Deere & Co. 1,500 128,970 General Dynamics Corp. 1,500 105,765 Germany 1.1% General Electric Co. 7,500 173,400 SAP AG ADR 2,000 The accompanying notes are an integral part of the financial statements. Sentinel Variable Products Bond Fund (Unaudited) Fund Profile at March 31, 2013 Average Effective Duration Percent of Percent of Duration Fixed Income Holdings Duration Fixed Income Holdings Less than 1 yr. 2.6 % 4 yrs. to 5.99 yrs. 35.3 % 1 yr. to 2.99 yrs. 13.7 % 6 yrs. to 7.99 yrs. 31.8 % 3 yrs. to 3.99 yrs. 10.1 % 8 yrs. and over 6.5 % Average Effective Duration (for all Fixed Income Holdings) 4.6 years* Top 10 Holdings** Maturity Percent of Maturity Percent of Description Coupon Date Net Assets Description Coupon Date Net Assets GNMA II MA0625 3.50 % 12/20/42 5.8 % FNMA AJ9355 3.00 % 01/01/27 3.2 % FHLMC J22740 2.50 % 03/01/28 4.7 % FHLMC C09019 3.00 % 12/01/42 3.1 % FNMA AL2302 4.50 % 08/01/41 4.2 % Ericsson LM 4.125 % 05/15/22 2.7 % FNMA AJ4048 4.00 % 10/01/41 4.0 % Realty Income Corp. 2.00 % 01/31/18 2.6 % FNMA AB5666 3.50 % 07/01/42 3.8 % Penske Truck Leasing Co. Lp 2.50 % 03/15/16 2.6 % Total of Net Assets % * The average effective duration considers the call and put date of a security and the pre-payment risk of mortgage-backed bonds to measure the sensitivity of the Fund's price due to changes in interest rates. ** "Top 10 Holdings" excludes any short-term investments and money market funds. Portfolio composition and holdings are subject to change. More complete holdings follow. Investment in Securities at March 31, 2013 (Unaudited) Principal Principal Principal Amount Value Amount Value Amount Value (M$ ) (Note 2) (M$ ) (Note 2) (M$ ) (Note 2) U.S. Government Obligations 33.7% FNMA AJ4048 FMG Resources August 2006 Pty Ltd. U.S. Government Agency 4%, 10/01/41 2,460 M $ 2,641,384 6.875%, 04/01/22(a) 250 M $ 262,813 Obligations 33.7% FNMA AB5666 Freeport-McMoRan Copper & Gold, Inc. Federal Home Loan Mortgage 3.5%, 07/01/42 2,357 M 2,499,756 3.875%, 03/15/23(a) 1,335 M 1,341,552 Corporation 9.3% Methanex Corp. Total Federal National 3.25%, 12/15/19 1,290 M 1,303,148 Mortgage-Backed Securities: Mortgage Association Weekley Homes LLC / Weekley Finance Corp. 20-Year: Government National Mortgage 6%, 02/01/23(a) 750 M 776,250 FHLMC J22740 Corporation 7.5% 2.5%, 03/01/28 3,000 M $ 3,112,883 Mortgage-Backed Securities: Capital Goods 2.5% 30-Year: 15-Year: Interface Security Systems Holdings Inc / Interface FHLMC Q11061 GNMA 679437X Security Systems LLC 3.5%, 09/01/42 955 M 1,008,066 6%, 11/15/22 55 M 9.25%, 01/15/18(a) 810 M 840,375 FHLMC C09019 30-Year: United Technologies Corp. 3%, 12/01/42 1,967 M 2,022,260 3.1%, 06/01/22 750 M 787,631 GNMA II MA0625 Total Federal Home Loan Mortgage 3.5%, 12/20/42 3,563 M 3,814,993 Corporation GNMA II MA0783 Consumer Cyclical 5.9% Federal National Mortgage 3.5%, 02/20/43 998 M 1,068,275 Chrysler Group LLC Association 16.9% 8.25%, 06/15/21 250 M 280,313 Total Government National Mortgage Continental Rubber America Corp. Collateralized Mortgage Obligations: Corporation 4.5%, 09/15/19(a) 800 M 822,000 FNR 10-155 PC Total U.S. Government Obligations 4%, 02/25/40 1,000 M (Cost $22,239,134) Ford Motor Credit Co. LLC 5.875%, 08/02/21 1,150 M 1,317,727 Mortgage-Backed Securities: Corporate Bonds 61.8% Macy's Retail Holdings, Inc. 15-Year: Basic Industry 8.9% 3.875%, 01/15/22 840 M 887,573 FNMA AJ9355 Allegheny Technologies, Inc. MGM Resorts Int'l. 3%, 01/01/27 2,010 M 5.95%, 01/15/21 1,175 M 1,315,693 6.625%, 12/15/21 540 M 567,000 30-Year: Ardagh Packaging Finance PLC / Ardagh MP Holdings USA, Inc. FNMA AL2302 7%, 11/15/20(a) 830 M 854,900 4.5%, 08/01/41 2,573 M 2,825,377 The accompanying notes are an integral part of the financial statements. Sentinel Variable Products Bond Fund (Unaudited) Principal Principal (b) Step Up/Down. Amount Value Amount Value (c) XL Capital Ltd. is currently fixed at 6.5%. On April (M$1,000 ) (Note 2) (M$1,000 ) (Note 2) 15th, 2017 it converts to a variable rate that floats on Consumer Non-Cyclical 2.3% DIRECTV Holdings LLC the 15th of January, April, July, and October. The Pernod-Ricard SA 3.8%, 03/15/22 1,305 M $ 1,336,456 interest rate will equal the 3-month Libor rate plus 2.4575%. 4.45%, 01/15/22(a) 800 M $ 880,256 Tervita Corp. Real Estate 4.1% 8%, 11/15/18(a) 590 M 611,019 Health Care Reality, Inc. 4.95%, 01/15/21 875 M 974,363 Energy 14.3% Realty Income Corp. Access Midstream Partners LP 2%, 01/31/18 1,740 M 1,753,306 4.875%, 05/15/23 835 M 825,606 FMC Technologies, Inc. Technology 3.3% 3.45%, 10/01/22 1,000 M 1,017,165 Cricket Communications, Inc. Halcon Resources Corp. 7.75%, 10/15/20 790 M 791,975 8.875%, 05/15/21(a) 750 M 811,875 First Data Corp. NFR Energy Finance Corp. 11.25%, 03/31/16 530 M 535,300 9.75%, 02/15/17 655 M 663,188 Tech Data Corp. Penn Virginia Resource Partners LP 3.75%, 09/21/17 825 M 860,154 8.375%, 06/01/20 525 M 553,875 Rex Energy Corp. Telecommunications 2.7% 8.875%, 12/01/20(a) 825 M 876,562 Ericsson LM Rowan Cos, Inc. 4.125%, 05/15/22 1,685 M 4.875%, 06/01/22 1,190 M 1,295,877 Transportation 2.6% Transocean, Inc. 6.5%, 11/15/20 1,110 M 1,284,756 Penske Truck Leasing Co. Lp 2.5%, 03/15/16(a) 1,690 M Trinidad Drilling Ltd. Total Corporate Bonds 7.875%, 01/15/19(a) 750 M 817,500 (Cost $40,276,700) Weatherford Int'l. Ltd Commercial Mortgage-Backed Securities 1.9% 5.125%, 09/15/20 1,205 M 1,301,719 Financials 1.9% Financials 8.9% Morgan Stanley Capital I Trust 5.508%, 02/12/44 Ally Financial, Inc. (Cost $1,272,202) 1,250 M 1,273,855 5.5%, 02/15/17 770 M 836,582 Bank of America Corp. 5.7%, 01/24/22 735 M 862,461 Value Shares (Note 2) Citigroup, Inc. 4.5%, 01/14/22 785 M 874,374 Institutional Money Market Funds 1.7% FirstMerit Corp. State Street Institutional US 4.35%, 02/04/23 295 M 306,381 Government Money Market Fund Goldman Sachs Group, Inc. (Cost $1,093,722) 1,093,722 5.75%, 01/24/22 740 M 861,936 Total Investments 99.1% (Cost $64,881,758)† Int'l. Lease Finance Corp. 6.5%, 09/01/14(a) 500 M 535,000 Other Assets in Excess of JPMorgan Chase & Co. Liabilities 0.9% 4.5%, 01/24/22 785 M 861,876 People's United Financial, Inc. Net Assets 100.0% $ 3.65%, 12/06/22 755 M 771,086 † Cost for federal income tax purposes is $64,881,758. Insurance 3.0% At March 31, 2013 unrealized appreciation for federal Infinity Property & Casualty Corp. income tax purposes aggregated $567,544 of which 5%, 09/19/22 1,230 M 1,280,403 $648,511 related to appreciated securities and $80,967 related to depreciated securities. XL Group PLC 6.5%, 12/31/49(b)(c) 750 M 736,875 (a) Security exempt from registration under Rule 144A of the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from Media 3.3% registration, normally to qualified institutional Cequel Communications Holdings I LLC / Cequel Capital buyers. At March 31, 2013, the market value of rule Corp. 144A securities amounted to $12,006,748 or 18.18% 6.375%, 09/15/20(a) 810 M 844,425 of net assets. The accompanying notes are an integral part of the financial statements. Sentinel Variable Products Common Stock Fund (Unaudited) Fund Profile at March 31, 2013 Top Sectors* Sector Percent of Net Assets Sector Percent of Net Assets Financials 16.4 % Consumer Staples 9.4 % Information Technology 15.8 % Consumer Discretionary 8.5 % Health Care 14.3 % Materials 3.7 % Industrials 13.7 % Telecommunication Services 3.2 % Energy 13.0 % Utilities 0.3 % Top 10 Holdings** Description Percent of Net Assets Description Percent of Net Assets ExxonMobil Corp. 2.8 % The Travelers Cos., Inc. 2.0 % Honeywell Int'l., Inc. 2.3 % Johnson & Johnson 1.9 % Chevron Corp. 2.2 % Noble Energy, Inc. 1.9 % United Technologies Corp. 2.2 % PepsiCo, Inc. 1.9 % Int'l. Business Machines Corp. 2.0 % Procter & Gamble Co. 1.8 % Total of Net Assets % *"Top Sectors" includes Domestic Common Stocks, Domestic Exchange Traded Funds and Foreign Stocks & ADRs. **"Top 10 Holdings" excludes any short-term investments and money market funds. Portfolio composition and holdings are subject to change. More complete holdings follow. Investment in Securities at March 31, 2013 (Unaudited) Value Value Value Shares (Note 2) Shares (Note 2) Shares (Note 2) Domestic Common Stocks 94.4% EOG Resources, Inc. 15,000 $ 1,921,050 Toronto-Dominion Bank 25,000 $ 2,081,750 Consumer Discretionary 8.5% ExxonMobil Corp. 65,000 5,857,150 US Bancorp 75,000 2,544,750 Comcast Corp. 60,000 $ 2,377,200 Marathon Oil Corp. 50,000 1,686,000 Wells Fargo & Co. 70,000 2,589,300 Gap, Inc. 60,000 2,124,000 Marathon Petroleum McDonald's Corp. 15,000 1,495,350 Corp. 20,000 1,792,000 Health Care 13.6% Nike, Inc. 20,000 1,180,200 McDermott Int'l., Inc.* 76,300 838,537 Amgen, Inc. 25,000 2,562,750 Omnicom Group, Inc. 40,000 2,356,000 Noble Energy, Inc. 35,000 4,048,100 Becton Dickinson & Co. 20,000 1,912,200 Staples, Inc. 45,000 604,350 Schlumberger Ltd. 30,000 2,246,700 Bristol-Myers Squibb Co. 65,000 2,677,350 Time Warner Cable, Inc. 20,000 1,921,200 Transocean Ltd.* 18,000 935,280 Covidien PLC 25,000 1,696,000 Time Warner, Inc. 65,000 3,745,300 Weatherford Int'l. Ltd.* 63,800 774,532 Eli Lilly & Co. 25,000 1,419,750 TJX Cos., Inc. 50,000 2,337,500 Forest Laboratories, Inc.* 20,000 760,800 Financials 15.6% Gilead Sciences, Inc.* 50,000 2,446,500 ACE Ltd. 23,000 2,046,310 Consumer Staples 9.4% American Express Co. 43,100 2,907,526 Johnson & Johnson 50,000 4,076,500 Altria Group, Inc. 50,000 1,719,500 Bank of America Corp. 100,000 1,218,000 Medtronic, Inc. 36,200 1,699,952 CVS Caremark Corp. 30,000 1,649,700 Merck & Co., Inc. 60,000 2,653,800 Kellogg Co. 25,000 1,610,750 Bank of New York Mellon Corp. 50,000 1,399,500 Pfizer, Inc. 125,000 3,607,500 Kraft Foods Group, Inc. 15,000 772,950 Chubb Corp. 30,000 2,625,900 Stryker Corp. 10,000 652,400 Mondelez Int'l. Inc 45,000 1,377,450 CME Group, Inc. 22,500 1,381,275 UnitedHealth Group, Inc. 15,000 858,150 PepsiCo, Inc. 50,000 3,955,500 Zimmer Holdings, Inc. 25,000 1,880,500 Philip Morris Int'l., Inc. 25,000 2,317,750 Goldman Sachs Group, Inc. 15,000 2,207,250 Procter & Gamble Co. 50,000 3,853,000 JPMorgan Chase & Co. 40,000 1,898,400 Industrials 13.7% Wal-Mart Stores, Inc. 35,000 2,619,050 McGraw-Hill Cos., Inc. 40,000 2,083,200 ADT Corp. 15,000 734,100 MetLife, Inc. 40,000 1,520,800 Babcock & Wilcox Co. 40,000 1,136,400 Energy 13.0% Morgan Stanley 62,500 1,373,750 Boeing Co. 20,000 1,717,000 Apache Corp. 17,500 1,350,300 PNC Financial Services Canadian National Baker Hughes, Inc. 30,000 1,392,300 Group, Inc. 17,500 1,163,750 Railway Co. 23,100 2,316,930 Chevron Corp. 40,000 4,752,800 The Travelers Cos., Inc. 50,000 4,209,500 Deere & Co. 20,000 1,719,600 The accompanying notes are an integral part of the financial statements. Sentinel Variable Products Common Stock Fund (Unaudited) Value Value Shares (Note 2) Shares (Note 2) General Dynamics Corp. 25,000 $ 1,762,750 Domestic Exchange Traded Funds 0.8% General Electric Co. 100,000 2,312,000 Financials 0.8% Honeywell Int'l., Inc. 65,000 4,897,750 SPDR KBW Regional Banking* L-3 Communications Holdings, Inc. 15,000 1,213,800 (Cost $1,057,149) 50,000 $ 1,590,000 Northrop Grumman Corp. 30,000 2,104,500 Foreign Stocks & ADR's 3.1% Tyco Int'l. Ltd. 30,000 960,000 Australia 0.8% Union Pacific Corp. 12,000 1,708,920 BHP Billiton Ltd. ADR 25,000 United Technologies Germany 1.1% Corp. 50,000 4,671,500 SAP AG ADR 30,000 Verisk Analytics, Inc.* 30,000 1,848,900 Mexico 0.5% Information Technology 14.7% America Movil SA de CV ADR 50,000 Accenture PLC 45,000 3,418,650 Switzerland 0.7% Activision Blizzard, Inc. 69,900 1,018,443 Novartis AG ADR 20,000 Broadcom Corp. 50,000 1,733,500 Total Foreign Stocks & ADR's Check Point Software (Cost $4,585,230) Technologies Ltd.* 40,000 1,879,600 Institutional Money Market Funds 0.0% Cisco Systems, Inc. 75,000 1,568,250 State Street Institutional US Dell, Inc. 100,000 1,433,000 Government Money Market Fund EMC Corp.* 100,000 2,389,000 (Cost $45,490) 45,490 Intel Corp. 60,000 1,311,000 Principal Int'l. Business Machines Amount Value Corp. 20,000 4,266,000 (M$1,000 ) (Note 2) KLA-Tencor Corp. 30,000 1,582,200 U.S. Government Obligations Microsoft Corp. 85,000 2,431,850 % NetApp, Inc.* 37,000 1,263,920 Federal National Mortgage Association 0.9% Seagate Technology PLC 30,000 1,096,800 Agency Discount Notes: 0.03%, 04/01/13 Texas Instruments, Inc. 85,000 3,015,800 (Cost $2,000,000) 2,000 M Visa, Inc. 10,000 1,698,400 Total Investments 99.2% (Cost $136,661,652)† Western Union Co. 75,000 1,128,000 Other Assets in Excess of Materials 2.9% Liabilities 0.8% EI Du Pont de Nemours & Co. 40,000 1,966,400 Net Assets 100.0% $ Freeport-McMoRan Copper & Gold, Inc. 70,000 2,317,000 * Non-income producing. Praxair, Inc. 17,000 1,896,180 † Cost for federal income tax purposes is $136,661,652. At March 31, 2013 unrealized appreciation for federal Telecommunication Services 2.7% income tax purposes aggregated $74,202,943 of which $80,539,253 related to appreciated securities AT&T, Inc. 40,000 1,467,600 and $6,336,310 related to depreciated securities. Rogers Communications, ADR - American Depositary Receipt Inc. 35,000 1,787,100 SPDR - Standard & Poor's Depository Receipts Verizon Communications, Inc. 50,000 2,457,500 Utilities 0.3% Entergy Corp. 10,000 Total Domestic Common Stocks (Cost $128,973,783) The accompanying notes are an integral part of the financial statements. Sentinel Variable Products Mid Cap Fund (Unaudited) Fund Profile at March 31, 2013 Top Sectors* Sector Percent of Net Assets Sector Percent of Net Assets Industrials 20.1 % Energy 6.4 % Information Technology 17.8 % Materials 5.0 % Consumer Discretionary 14.1 % Consumer Staples 3.7 % Health Care 13.8 % Utilities 1.3 % Financials 13.1 % Telecommunication Services 0.5 % Top 10 Holdings** Description Percent of Net Assets Description Percent of Net Assets Church & Dwight Co., Inc. 1.4 % Joy Global, Inc. 1.3 % Semtech Corp. 1.4 % ITC Holdings Corp. 1.3 % Steel Dynamics, Inc. 1.4 % IHS, Inc. 1.3 % Flowserve Corp. 1.4 % Superior Energy Services, Inc. 1.3 % IDEX Corp. 1.3 % Raymond James Financial, Inc. 1.3 % Total of Net Assets % *"Top Sectors" includes Domestic Common Stocks, Foreign Stocks & ADRs and Real Estate Investment Trusts. **"Top 10 Holdings" excludes any short-term investments and money market funds. Portfolio composition and holdings are subject to change. More complete holdings follow. Investment in Securities at March 31, 2013 (Unaudited) Value Value Value Shares (Note 2) Shares (Note 2) Shares (Note 2) Domestic Common Stocks 92.7% Energy 6.4% Zions Bancorporation 7,260 $ 181,428 Consumer Discretionary 14.1% Core Laboratories NV 1,100 $ 151,712 Ascena Retail Group, Inc.* 9,960 $ 184,758 Dril-Quip, Inc.* 1,650 143,830 Health Care 13.1% BorgWarner, Inc.* 1,990 153,907 Oil States Int'l., Inc.* 1,270 103,594 Bio-Rad Laboratories, Inc.* 1,050 132,300 Dana Holding Corp. 7,878 140,465 Plains Exploration & Catamaran Corp.* 1,352 71,697 Darden Restaurants, Inc. 1,850 95,608 Production Co.* 4,000 189,880 Dentsply Int'l., Inc. 3,860 163,741 Dick's Sporting Goods, Inc. 4,110 194,403 SM Energy Co. 1,700 100,674 Endo Pharmaceuticals Holdings, Inc.* 4,680 143,957 Dollar Tree, Inc.* 2,920 141,416 Superior Energy Services, Inc.* 8,296 215,447 Henry Schein, Inc.* 1,800 166,590 Hanesbrands, Inc.* 3,910 178,140 Tidewater, Inc. 3,310 167,155 Hologic, Inc.* 4,430 100,118 Jarden Corp.* 4,185 179,327 IDEXX Laboratories, Inc.* 1,490 137,661 John Wiley & Sons, Inc. 4,500 175,320 Financials 11.9% Illumina, Inc.* 1,940 104,760 LKQ Corp.* 8,470 184,307 Life Technologies Corp.* 2,700 174,501 Morningstar, Inc. 1,620 113,270 Affiliated Managers Group, Inc.* 1,000 153,570 Masimo Corp. 8,940 175,403 City National Corp. 3,340 196,759 MEDNAX, Inc.* 2,320 207,942 Penn National Gaming, Inc.* 1,820 99,062 East West Bancorp, Inc. 7,040 180,717 Mettler-Toledo Int'l., Inc.* 620 132,196 PVH Corp. 1,730 184,781 Texas Roadhouse, Inc. 6,610 133,456 Endurance Specialty Holdings Ltd. 2,600 124,306 Resmed, Inc. 4,340 201,202 Tractor Supply Co. 1,170 121,832 Everest Re Group Ltd. 1,650 214,269 Techne Corp. 2,050 139,092 Wolverine World Wide, Inc. 1,900 84,303 HCC Insurance Holdings, Inc. 4,800 201,744 Varian Medical Systems, Inc.* 2,180 156,960 Invesco Ltd. 6,570 190,267 Consumer Staples 3.7% MSCI, Inc.* 2,500 84,825 Industrials 20.1% Church & Dwight Co., Inc. 3,690 238,485 Raymond James Financial, Ametek, Inc. 4,115 178,426 Energizer Holdings, Inc. 1,210 120,673 Inc. 4,650 214,365 B/E Aerospace, Inc.* 2,450 147,711 Flowers Foods, Inc. 5,300 174,582 Signature Bank* 1,950 153,582 Cintas Corp. 3,570 157,544 Hain Celestial Group, Inc.* 1,400 85,512 WR Berkley Corp. 2,200 97,614 Copart, Inc.* 3,120 106,954 Donaldson Co., Inc. 5,020 181,674 The accompanying notes are an integral part of the financial statements. Sentinel Variable Products Mid Cap Fund (Unaudited) Value Value Shares (Note 2) Shares (Note 2) Flowserve Corp. 1,360 $ 228,086 Utilities 1.3% Genesee & Wyoming, Inc.* 1,580 147,114 ITC Holdings Corp. 2,440 $ 217,794 IDEX Corp. 4,230 225,967 Total Domestic Common Stocks IHS, Inc.* 2,070 216,770 (Cost $10,567,588) Foreign Stocks & ADR's 1.9% Jacobs Engineering Group, Inc.* 3,410 191,778 Israel 1.2% NICE Systems Ltd. ADR* 5,500 JB Hunt Transport Services, Inc. 2,140 159,387 United Kingdom 0.7% Joy Global, Inc. 3,660 217,843 Shire Ltd. ADR 1,330 MSC Industrial Direct Co., Total Foreign Stocks & ADR's Inc. 2,380 204,156 (Cost $204,463) Quanta Services, Inc.* 6,670 190,629 Real Estate Investment Trusts 1.2% Regal-Beloit Corp. 2,440 199,006 Financials 1.2% Ritchie Bros Auctioneers, Inc. 4,770 103,509 Digital Realty Trust, Inc.* 1,410 94,343 Home Properties, Inc.*(a) 1,710 108,448 Roper Industries, Inc. 1,160 147,680 Total Real Estate Investment Trusts Stericycle, Inc.* 1,658 176,046 (Cost $159,484) Waste Connections, Inc. 5,270 189,615 Institutional Money Market Funds 0.0% State Street Institutional US Information Technology 16.6% Government Money Market Fund Altera Corp. 4,410 156,423 (Cost $81) 81 81 ANSYS, Inc.* 2,440 198,665 Principal Dolby Laboratories, Inc. 3,790 127,192 Amount Value (M$1,000 ) (Note 2) F5 Networks, Inc.* 900 80,172 FLIR Systems, Inc. 4,460 116,005 Corporate Short-term Notes 3.9% Chevron Corp. Informatica Corp.* 3,620 124,781 0.08%, 04/03/13(b) Jack Henry & Associates, (Cost $649,997) 650 M Inc. 2,850 131,699 Total Investments 99.7% Microchip Technology, Inc. 4,080 149,981 (Cost $11,581,613)† Micros Systems, Inc.* 4,300 195,693 NeuStar, Inc.* 4,000 186,120 Other Assets in Excess of Liabilities 0.3% Nuance Communications, Inc.* 7,380 148,928 Net Assets 100.0% $ Open Text Corp.* 3,280 193,618 Plantronics, Inc. 3,990 176,318 Power Integrations, Inc. 4,810 208,802 * Non-income producing. † Cost for federal income tax purposes is $11,581,613. Riverbed Technology, Inc.* 11,400 169,974 At March 31, 2013 unrealized appreciation for federal Semtech Corp.* 6,650 235,344 income tax purposes aggregated $5,148,145 of which $5,368,255 related to appreciated securities and Trimble Navigation Ltd.* 6,420 192,343 $220,110 related to depreciated securities. (a) Return of capital paid during the fiscal period. (b) Security exempt from registration under Rule 144A of Materials 5.0% the Securities Act of 1933, as amended. These Airgas, Inc. 1,200 118,992 securities may be resold in transactions exempt from registration, normally to qualified institutional AptarGroup, Inc. 3,410 195,564 buyers. At March 31, 2013, the market value of rule Ecolab, Inc. 1,100 88,198 144A securities amounted to $649,997 or3.87% of net assets. Rockwood Holdings, Inc. 3,100 202,864 Steel Dynamics, Inc. 14,390 228,369 ADR - American Depositary Receipt Telecommunication Services 0.5% tw telecom, Inc.* 3,240 The accompanying notes are an integral part of the financial statements. Sentinel Variable Products Small Company Fund (Unaudited) Fund Profile at March 31, 2013 Top Sectors* Sector Percent of Net Assets Sector Percent of Net Assets Information Technology 19.6 % Health Care 11.3 % Industrials 17.6 % Energy 6.4 % Financials 16.2 % Materials 5.4 % Consumer Discretionary 15.6 % Consumer Staples 3.5 % Utilities 1.6 % Top 10 Holdings** Description Percent of Net Assets Description Percent of Net Assets j2 Global, Inc. 1.5 % Waste Connections, Inc. 1.4 % Semtech Corp. 1.5 % Hub Group Inc. 1.4 % Plantronics, Inc. 1.5 % Esterline Technologies Corp. 1.4 % Stifel Financial Corp. 1.4 % Wolverine World Wide, Inc. 1.4 % Regal-Beloit Corp. 1.4 % Progress Software Corp. 1.4 % Total of Net Assets % *"Top Sectors" includes Domestic Common Stocks, Foreign Stocks & ADRs and Real Estate Investment Trusts. **"Top 10 Holdings" excludes any short-term investments and money market funds. Portfolio composition and holdings are subject to change. More complete holdings follow. Investment in Securities at March 31, 2013 (Unaudited) Value Value Value Shares (Note 2) Shares (Note 2) Shares (Note 2) Domestic Common Stocks 92.5% Oasis Petroleum, Inc.* 13,780 $ 524,605 Masimo Corp. 33,290 $ 653,150 Consumer Discretionary 15.6% Oil States Int'l., Inc.* 7,730 630,536 Myriad Genetics, Inc.* 26,320 668,528 Ascena Retail Group, Inc.* 37,520 $ 695,996 Superior Energy Services, Inc.* 26,940 699,632 NuVasive, Inc.* 20,190 430,249 Buffalo Wild Wings, Inc.* 8,630 755,384 Sirona Dental Systems, Dana Holding Corp. 43,500 775,605 Tidewater, Inc. 13,140 663,570 Inc.* 8,000 589,840 Express, Inc.* 26,390 470,006 Techne Corp. 10,090 684,606 Iconix Brand Group, Inc.* 28,600 739,882 Financials 12.8% Volcano Corp.* 22,470 500,182 City National Corp. 13,570 799,409 West Pharmaceutical John Wiley & Sons, Inc. 16,960 660,762 East West Bancorp, Inc. 28,300 726,461 Services, Inc. 8,760 568,874 Men's Wearhouse, Inc. 18,810 628,630 Endurance Specialty Monro Muffler Brake, Inc. 16,100 639,331 Holdings Ltd. 9,570 457,542 Industrials 17.6% Morningstar, Inc. 6,510 455,179 Evercore Partners, Inc. 19,150 796,640 Actuant Corp. 21,760 666,291 Penn National Gaming, HCC Insurance Holdings, Aerovironment, Inc.* 22,030 399,404 Inc.* 13,470 733,172 Inc. 18,330 770,410 Clarcor, Inc. 15,470 810,319 Steven Madden Ltd.* 15,900 685,926 MarketAxess Holdings, Inc. 12,680 472,964 Texas Roadhouse, Inc. 39,460 796,697 Portfolio Recovery Esterline Technologies Corp.* 10,860 822,102 Vitamin Shoppe, Inc.* 8,210 401,059 Associates, Inc.* 5,060 642,215 Genesee & Wyoming, Inc.* 8,100 754,191 Wolverine World Wide, ProAssurance Corp. 14,620 691,965 Healthcare Services Group, Inc. 18,340 813,746 Prosperity Bancshares, Inc. 14,470 685,733 Inc. 25,360 649,977 Stifel Financial Corp.* 24,290 842,134 Hub Group Inc.* 21,460 825,352 Consumer Staples 3.5% SVB Financial Group* 10,020 710,819 IDEX Corp. 11,050 590,291 Casey's General Stores, Inc. 13,580 791,714 II-VI, Inc.* 28,240 481,210 Flowers Foods, Inc. 15,470 509,582 Health Care 11.3% Middleby Corp.* 4,960 754,664 Hain Celestial Group, Inc.* 12,970 792,207 Bio-Rad Laboratories, Inc.* 3,820 481,320 Regal-Beloit Corp. 10,320 841,699 Haemonetics Corp.* 16,750 697,805 Ritchie Bros Auctioneers, Energy 6.4% ICON PLC* 21,000 678,090 Inc. 33,870 734,979 Comstock Resources, Inc.* 32,770 532,512 Integra LifeSciences Toro Co. 14,180 652,847 Dril-Quip, Inc.* 8,660 754,892 Holdings Corp.* 19,150 747,042 The accompanying notes are an integral part of the financial statements. Sentinel Variable Products Small Company Fund (Unaudited) Value Value Shares (Note 2) Shares (Note 2) Wabtec Corp. 6,310 $ 644,314 Institutional Money Market Funds 2.8% Waste Connections, Inc. 23,130 832,217 State Street Institutional US Government Money Market Fund Information Technology 18.3% (Cost $1,672,983) 1,672,983 $ Total Investments 100.0% CommVault Systems, Inc.* 3,890 318,902 (Cost $43,847,127)† Diodes, Inc.* 38,610 810,038 Hittite Microwave Corp.* 9,080 549,885 Excess of Liabilities Over j2 Global, Inc. 23,360 915,946 Other Assets 0.0%+ ) Jack Henry & Associates, Net Assets 100.0% $ Inc. 11,450 529,104 Micros Systems, Inc.* 15,820 719,968 * Non-income producing. NeuStar, Inc.* 14,350 667,706 † Cost for federal income tax purposes is $43,847,127. Open Text Corp.* 12,840 757,945 At March 31, 2013 unrealized appreciation for federal income tax purposes aggregated $15,597,231 of Plantronics, Inc. 19,580 865,240 which $16,104,636 related to appreciated securities Power Integrations, Inc. 18,310 794,837 and $507,405 related to depreciated securities. Progress Software Corp.* 35,650 812,107 (a) Return of capital paid during the fiscal period Qlik Technologies, Inc.* 26,620 687,595 + Represents less than 0.05% of net assets. QLogic Corp.* 26,720 309,952 ADR - American Depositary Receipt Rofin-Sinar Technologies, Inc.* 20,300 549,927 Sapient Corp.* 55,660 678,495 Semtech Corp.* 25,880 915,893 Materials 5.4% AptarGroup, Inc. 12,520 718,022 Greif, Inc. 8,330 446,655 Rockwood Holdings, Inc. 9,570 626,261 Sensient Technologies Corp. 16,180 632,476 Steel Dynamics, Inc. 48,190 764,775 Utilities 1.6% Atmos Energy Corp. 11,730 500,754 ITC Holdings Corp. 5,400 482,004 Total Domestic Common Stocks (Cost $39,898,392) Foreign Stocks & ADR's 1.3% Israel 1.3% NICE Systems Ltd. ADR (Cost $568,439)* 21,090 Real Estate Investment Trusts 3.4% Financials 3.4% BioMed Realty Trust, Inc.(a) 31,630 683,208 Corporate Office Properties Trust(a) 24,660 657,929 Home Properties, Inc.(a) 10,920 692,546 Total Real Estate Investment Trusts (Cost $1,707,313) The accompanying notes are an integral part of the financial statements. NOTE 1: ORGANIZATION: The Sentinel Variable Products Trust (the “Trust”) is an open-end investment company, registered under the Investment Company Act of 1940 as amended, which continuously offers its shares to separate accounts of insurance companies to serve as investment vehicles for variable life insurance policies and annuity contracts. The Trust consists of five separate and distinct funds: Sentinel Variable Products Balanced Fund, Sentinel Variable Products Bond Fund, Sentinel Variable Products Common Stock Fund, Sentinel Variable Products Mid Cap Fund and Sentinel Variable Products Small Company Fund, all of which are diversified. The five funds of the Trust are referred to hereinafter collectively as the “Funds”, and individually as a “Fund.” NOTE 2: SECURITY VALUATION: Equity securities that are traded on a national securities exchange and over-the-counter securities (“OTC”) listed in the NASDAQ National Market System are valued at the last reported sales price or official closing price on the principal exchange on which they are traded on the date of determination as of the close of business of the New York Stock Exchange (“NYSE”), usually 4:00 p.m. Eastern time, each day that the NYSE is open for business. Securities for which no sale was reported on the valuation date are valued at the mean between the last reported bid and asked prices. OTC securities not listed on the NASDAQ National Market System are valued at the mean of the current bid and asked prices. Fixed-income securities with original maturities of greater than 60 days, including short-term securities with more than 60 days left to maturity, are valued on the basis of valuations provided by an independent pricing service. The mean between the bid and asked prices is generally used for valuation purposes. Short-term securities with original maturities of less than 60 days are valued at amortized cost, which approximates market value. The value of short-term securities originally purchased with maturities greater than 60 days is determined based on an amortized value to par when they reach 60 days or less remaining to maturity. The amortized cost method values a security at cost on the date of purchase and thereafter assumes a constant amortization to maturity of any discount or premium. Investments in mutual funds are valued at the net asset value per share on the day of valuation. Securities for which market quotations are not readily available, or whose values have been materially affected by events occurring before the Fund’s pricing time but after the close of the securities’ primary markets, will be fair valued under procedures adopted by the Funds’ Board of Trustees (the “Board”). The Board has delegated this responsibility to the Sentinel Valuation Committee (the “Valuation Committee”), established by Sentinel Asset Management, Inc. (“SAMI”), a subsidiary of NLV Financial Corporation, and subject to the Board’s review and supervision. The Funds may use one or more independent pricing services, as approved by the Board. Such independent pricing services shall provide their daily evaluations directly to the Funds’ custodian bank and fund accounting service provider, State Street Bank and Trust Company (“SSB”). Sentinel Administrative Services, Inc. (“SASI”), the Funds’ administrator and a subsidiary of SAMI, shall have an oversight role over the daily accounting process. Portfolio securities for which market quotations are readily available shall be valued at current market value; other securities and assets shall be valued at fair value as determined in good faith by SAMI, which may act through its Valuation Committee, subject to the overall oversight of the Board or its Audit Committee. The Valuation Committee, SSB and SASI perform a series of activities to provide reasonable comfort over the accuracy of prices including: 1) periodic vendor due diligence meetings to review underlying methodologies, policies and procedures with respect to valuations, 2) daily monitoring of significant events that may impact markets and valuations, 3) daily comparisons of security valuations versus prior day valuations for all securities with additional follow-up procedures implemented for those that exceed established thresholds, and 4) daily reviews of stale valuations and manually priced securities which may be subjected to additional procedures at the discretion of the Valuation Committee. In addition, there are several processes outside of the pricing process that are used to monitor valuation issues including: 1) performance and performance attribution reports are monitored by SAMI for anomalous impacts based upon benchmark performance, and 2) portfolio managers review all portfolios for performance and analytics. FAIR VALUE MEASUREMENT: In May 2011, the Financial Accounting Standards Board (FASB) issued Accounting Standards Update (ASU) 2011-4 to develop common requirements for measuring fair value and for disclosing information about fair value measurements in accordance with GAAP and International Financial Reporting Standards (IFRS). FASB concluded that the amendments in this ASU will improve the comparability of fair value measurements presented and disclosed in financial statements prepared in accordance with GAAP and IFRS. The ASU is effective prospectively during interim or annual periods beginning on or after December 15, 2011. Management has evaluated the implications of these changes on the financial statements and included disclosures, where applicable, to address the following concerns: (1) Information about transfers between Level 1 and Level 2 of the fair value hierarchy. (2) Information about the sensitivity of a fair value measurement categorized within Level 3 of the fair value hierarchy to changes in unobservable inputs and any interrelationships between those unobservable inputs. (3) The categorization by level of the fair value hierarchy for items that are not measured at fair value in the statement of financial position, but for which the fair value of such items is required to be disclosed. In accordance with GAAP regarding fair value measurements, fair value is defined as the price that the Funds would receive to sell an asset or pay to transfer a liability in an orderly transaction between market participants at the measurement date. GAAP disclosure requirements establish a framework for measuring fair value, and a three-level hierarchy for fair value measurements based upon the transparency of inputs to the valuation of an asset or liability. Inputs may be observable or unobservable and refer broadly to the assumptions that market participants would use in pricing the asset or liability. Observable inputs reflect the assumptions market participants would use in pricing the asset or liability based on market data obtained from sources independent of the Funds. Unobservable inputs reflect the Funds own assumptions about the assumptions that market participants would use in pricing the asset or liability based on the best information available in the circumstances. Each investment is assigned a level based upon the observability of the inputs which are significant to the overall valuation. The three-tier hierarchy of inputs is summarized below: Level 1  Quoted prices (unadjusted) in active markets for identical assets at the time of the NYSE close (normally 4:00 PM Eastern). Includes most domestic equities, American Depository Receipts, Exchange Traded Funds and Standard & Poors Depository Receipts that rely on unadjusted or official closing prices based on actual trading activity which coincides with the close of the NYSE. Level 2  Other significant observable inputs (evaluated prices factoring in observable inputs using some type of model, matrix or other calculation methodology which takes into consideration factors such as quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Includes most long-term and short-term fixed income investments and OTC securities not listed on the NASDAQ National Market System that rely on a mean price which falls between the last bid and asked quotes coinciding with the close of the NYSE. Investments in other Registered Investment Companies (RICs) that rely on calculated Net Asset Values (NAVs) would also generally be considered Level 2. Level 3  Significant unobservable inputs (including non-binding broker quotes or the Valuation Committees own assumptions in determining the fair value of investments). Valuations of mortgage-backed or other asset backed securities, by pricing vendors, are based on both proprietary and industry recognized models and discounted cash flow techniques. Significant inputs to the valuation of these instruments are value of the collateral, the rates and timing of delinquencies, the rates and timing of prepayments, and default and loss expectations, which are driven in part by housing prices for residential mortgages. Significant inputs are determined based on relative value analyses, which incorporate comparisons to instruments with similar collateral and risk profiles, including relevant indices. Mortgage and asset backed securities for which management has collected current observable data through brokers or pricing services are generally categorized within Level 2. Those investments for which current data has not been provided would be classified as Level 3. Other fixed income investments, including non-U.S. government and corporate debt, are generally valued using quoted market prices, if available, which are typically impacted by current interest rates, maturity dates and any perceived credit risk of the issuer. Additionally, in the absence of quoted market prices, these inputs are used by pricing vendors to derive a valuation based upon industry or proprietary models which incorporate issuer specific data with relevant yield/spread comparisons with more widely quoted bonds with similar key characteristics. Those investments for which there are observable inputs are classified as Level 2. Where the inputs are not observable, the investments would be classified as Level 3. The inputs or methodologies used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For example, money market securities are normally valued using amortized cost, which approximates the current fair value of a security, but since this value is not obtained from a quoted price in an active market, such securities are reflected as Level 2. The methods described above may produce a fair value calculation that may not be indicative of net realizable value or reflective of future fair values. Furthermore, while the Trust believes its valuation methods are appropriate and consistent with other market participants, the use of different methodologies or assumptions to determine the fair value of certain financial instruments could result in a different estimate of fair value at the reporting date. There have been no significant changes in valuation techniques during the fiscal year, but the Valuation Committee considers factors such as few recent transactions, inconsistent price quotes and wider bid-ask spreads when determining if transactions are not orderly for fair valuation purposes. The fair value measurements as of March 31, 2013 were as follows: Quoted Prices (Unadjusted) in Active Markets Other Significant for Identical Significant Unobservable Assets Observable Inputs Inputs SVP Fund / Category (Level 1) (Level 2) (Level 3) Total Assets: Investments in Securities: Balanced: Collateralized Mortgage Obligations $ – $ 1,109,308 $ – $ 1,109,308 Domestic Common Stocks 10,479,730 – – 10,479,730 Foreign Stocks & ADR’s 347,565 – – 347,565 Institutional Money Market Funds – 659,738 – 659,738 Mortgage-Backed Securities – 2,072,601 – 2,072,601 U.S. Treasury Obligations – 463,516 – 463,516 Totals $ $ $ – $ Bond: Collateralized Mortgage Obligations $ – $ 1,109,308 $ – $ 1,109,308 Commercial Mortgage-Backed Securities – 1,273,855 – 1,273,855 Corporate Bonds – 40,806,855 – 40,806,855 Institutional Money Market Funds – 1,093,722 – 1,093,722 Mortgage-Backed Securities – 21,165,562 – 21,165,562 Totals $ – $ $ – $ Common Stock: Agency Discount Notes $ – $ 2,000,000 $ – $ 2,000,000 Domestic Common Stocks 200,629,355 – – 200,629,355 Domestic Exchange Traded Funds 1,590,000 – – 1,590,000 Institutional Money Market Funds – 45,490 – 45,490 Foreign Stocks & ADR’s 6,599,750 – – 6,599,750 Totals $ $ $ – $ Mid Cap: Corporate Short-Term Notes $ – $ 649,997 $ – $ 649,997 Domestic Common Stocks 15,552,815 – – 15,552,815 Foreign Stocks & ADR’s 324,074 – – 324,074 Institutional Money Market Funds – 81 – 81 Real Estate Investment Trusts 202,791 – – 202,791 Totals $ $ $ – $ Small Company: Domestic Common Stocks $ 54,960,947 $ – $ – $ 54,960,947 Foreign Stocks & ADR’s 776,745 – – 776,745 Institutional Money Market Funds – 1,672,983 – 1,672,983 Real Estate Investment Trusts 2,033,683 – – 2,033,683 Totals $ $ $ – $ Quoted Prices (Unadjusted) in Active Markets Other Significant for Identical Significant Unobservable Assets Observable Inputs Inputs SVP Fund / Category (Level 1) (Level 2) (Level 3) Total Liabilities: None. Please refer to each Fund’s Schedule of Investments for more detailed information on specific securities. There was no reportable Fair Value Level 3 activity for the fiscal three months ended March 31, 2013. There were no reportable transfers between Level 1, Level 2 and Level 3 investments for the fiscal three months ended March 31, 2013. ITEM 2. CONTROLS AND PROCEDURES. (a) The Registrant's President and Chief Executive Officer and Vice President & Treasurer have concluded that the Registrant's disclosure controls and procedures (as defined in Rule 30a-3(c) under the Investment Company Act of 1940 (the "1940 Act")) were effective as of a date within 90 days of the filing date of this report, based on the evaluation of these controls and procedures required by Rule 30a-3(b) under the 1940 Act and Rule 15d-15(b) under the Securities Exchange Act of 1934, as amended. (b) There were no changes in the Registrant's internal control over financial reporting (as defined in Rule 30a-3(d) under the 1940 Act) that occurred during the Registrant's last fiscal quarter that materially affected, or is reasonably likely to materially affect, the Registrant's internal control over financial reporting. ITEM 3. EXHIBITS. Separate certifications for each principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the 1940 Act (17 CFR 270.30a-2(a)) are filed herewith as an exhibit. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Sentinel Variable Products Trust By /s/ Thomas P. Malone Thomas P. Malone Vice President & Treasurer Date: May 29 , 2013 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By /s/ Christian Thwaites Christian Thwaites President and Chief Executive Officer Date: May 29 , 2013 By /s/ Thomas P. Malone Thomas P. Malone Vice President & Treasurer Date: May 29, 2013
